SENTENCIA
En mayo de 2008, mi agente de la Policía de Puerto Rico intervino con el Sr. Alfredo Rolón López al percatarse de que tenía una cachorra Pitbull en su hogar, en violación a los Arts. 1-3 y 4 de la Ley Núm. 158 de 23 de julio de 1998 (5 L.P.R.A. secs. 1601-1603 y 1610). A raíz de esta interven-ción, el Departamento de Agricultura emitió una orden de eutanasia al amparo de dicho estatuto, en la que se dispuso que la cachorra debía ser sacrificada.
Inconforme, el señor Rolón López solicitó al Departa-mento de Agricultura la celebración de una vista administrativa. Tras celebrarse la vista, el oficial examina-dor recomendó al Secretario de Agricultura confirmar la or-den de eutanasia. El Secretario, por su parte, acogió el in-forme del oficial examinador y confirmó la referida orden.
El señor Rolón López acudió al Tribunal de Apelaciones mediante un recurso de revisión. Alegó, en síntesis, que la Ley Núm. 158, supra, es inconstitucional, ya que adolece *644de vaguedad y viola el derecho al debido proceso de ley sustantivo y a la igual protección de las leyes. Adujo, ade-más, que la vista que se le proveyó violó su derecho al debido proceso de ley procesal. El Tribunal de Apelaciones determinó que la Ley Núm. 158, supra, no adolece de va-guedad y que la vista fue celebrada conforme a derecho, por lo que confirmó la orden de eutanasia.
Inconforme aún, el señor Rolón López acude ante nos mediante un recurso de apelación, el cual acogimos como un recurso de certiorari. En éste reitera los argumentos que formuló ante el foro apelativo intermedio. Mediante resolución emitida el 8 de mayo de 2009 expedimos el auto de certiorari.
Examinados los escritos de las partes, este Tribunal se encuentra igualmente dividido en cuanto a la correcta re-solución del caso, por lo que se confirma la Sentencia del Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Jueza Asociada Señora Pa-bón Charneco hace constar su conformidad:
Por entender que los Arts. 1-3 y 4 de la Ley Núm. 158 de 23 de julio de 1998 (5 L.P.R.A. secs. 1601 — 1603 y 1610), prohíben la posesión y venta de los perros Pitbulls en Puerto Rico, es constitucional. No cabe duda que los perros, al igual que el resto de los animales, merecen que los seres humanos los tra-ten con humanidad y respeto. Asimismo, reconozco que los pe-rros son propiedad bajo el palio de nuestra Constitución. Em-pero, coincido con el Profesor Miguel Velázquez Rivera cuando señala que “el Estado puede ejercer su poder de razón de es-tado prohibiendo la posesión de [Pitbulls], y aun ordenando el sacrificio de los mismos”. M. Velázquez Rivera, Validez legal de la reglamentación por la Asamblea Legislativa de la impor-tación, venta y posesión en Puerto Rico de perros de la raza pit bull, 63 (Núm. 1) Rev. Jur. U.P.R. 1, 15 (1994). Tanto de la Ley Núm. 158, supra, como de su historial legislativo, se infiere que el interés del Estado es prevenir que los Pitbulls ocasio-nen daño a los seres humanos. Ello, debido a que se conside-ran una amenaza para la población en general por su inhe-*645rente agresividad y peligrosidad. Por eso, la Ley Núm. 158, supra, busca reducir la población de los Pitbulls por medio de su confiscación. Por lo anterior, entiendo que existe una rela-ción racional, real y sustancial entre el interés del Estado en proteger la ciudadanía por medio de su police power, y el me-dio empleado para protegerlo, que es la confiscación de los perros Pitbulls. Por lo tanto, la Ley Núm. 158, supra, no viola el debido proceso de ley en su vertiente sustantiva. Por las mismas razones, considero que dicha ley tampoco viola la igual protección de las leyes. La Ley Núm. 158, supra, no es-tablece una clasificación sospechosa. Por eso, al aplicar el es-crutinio de mera racionalidad, el interés del Estado está más que justificado al prohibir la posesión exclusiva de esa raza de canes. Es decir, existe una relación racional entre la clasifica-ción que establece la mencionada ley y el propósito guberna-mental de proteger a los seres humanos.
El Juez Asociado Señor Kolthoff Caraballo hace constar que se une a las expresiones de la Jueza Asociada Señora Pabón Charneco:
Considero —como ésta concluye— que existe en los Arts. 1-3 y 4 de la Ley Núm. 158 de 23 de julio de 1998 (5 L.P.R.A. secs. 1601-1603 y 1610), una relación real y sustancial con el interés estatal que esta ley persigue. Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28, 74 (1993). Como se señala en el Informe Conjunto de las Comisiones de Agricultura y lo Jurí-dico Penal de la Cámara de Representantes sobre el P. de la C. 595 de 19 de junio de 1998, 3ra Sesión Ordinaria, 13ra Asam-blea Legislativa, págs. 2-3:
“Se estima que para 1996, y según informó el Centro de Control de Enfermedades de los Estados Unidos (CDC, por sus siglas en inglés) en los Estados Unidos ocurrió un total de 4.5 millones de mordeduras ocasionadas por perros, causando al-rededor de veinte (20) muertos y 756,000 lesiones que requi-rieron atención médica. Los niños son las víctimas más frecuentes. Se estima que ocurren 44,00 anuales en la cara de los niños, de los cuales 16,000 requieren cirugía plástica.
Aunque no todos los perros de la Raza Pit Bull son malos, s[í] son perros muy fuertes con gran potencial de ocasionar daños severos con sus quijadas, debido a sus características físicas ....’’(Enfasis suplido.)
Por otro lado, una compilación de reportajes periodísticos *646publicados en Estados Unidos y Canadá, realizada por el re-conocido periodista y ambientalista Merritt Clifton, editor de la prestigiosa revista Animal People, reveló que en los últimos diecisiete años los perros de la raza Pit Bull Terrier han oca-sionado 153 muertes y 777 mutilaciones, duplicando y en al-gunos casos hasta triplicando los daños causados por cual-quier otro can. M. Clifton, Dog attack deaths and maimings, U.S. & Canada, September 1982 to December 22, 2009.
Considerando lo anterior, estimo que el problema con este tipo de can no es necesariamente su agresividad; esto es, la frecuencia con que pueda atacar a un ser humano —la cual puede ser similar a la de otros canes que no se encuentran cubiertos por la Ley Núm. 158, supra— sino su capacidad para producir un daño grave y permanente a su víctima.
El Juez Presidente señor Hernández Denton emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rivera Pérez. La Juez Asociada Señora Rodríguez Rodrí-guez hace constar lo siguiente:
[d]isiento de la Sentencia emitida por el Tribunal en este caso, pues considero que la disposición que prohíbe la posesión y venta de los perros Pitbull Terriers y obliga su sacrificio es inconstitucional por violar la cláusula de un solo asunto conte-nida en la Sección 17 del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Los Arts. 1-3 y 4 de la Ley Núm. 158 de 23 de julio de 1998 (5 L.P.R.A. secs. 1601-1603 y 1610), que establecen la prohibición de la tenencia de perros Pitbull Terriers, es una enmienda a la Ley Núm. 70 de 23 de junio de 1971. Esta última otorgaba al Secretario de Agricultura la facultad de designar aquellos ani-males que debían prohibirse por ser peijudiciales para la agri-cultura, las industrias agropecuarias y la horticultura, o que fueran rapaces o venenosos. Véase 1971 Leyes de Puerto Rico 221. Surge claramente de lo anterior que la Ley Núm. 158 es una enmienda que introduce una materia extraña a la Ley Núm. 70, pues los perros Pitbull Terriers —y su alegada peli-grosidad para los ciudadanos— en nada se relacionan con el perjuicio que se le puedan causar a los cultivos o a la industria agropecuaria, además de no ser rapaces o venenosos. Por lo tanto, se trata de urna enmienda extraña y no relacionada al asunto regulado originalmente por la Ley Núm. 70, por lo que es inconstitucional al amparo de la cláusula de un solo asunto. Véase Herrero y otros v. E.L.A., 179 D.P.R. 277 (2010).
*647El Juez Asociado Señor Martínez Torres se inhibió.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo